DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 7 are objected to because of the following informalities: in claim 2, line 3, "located" should be changed to --are located--; and in claim 7, line 4, "lateral" should be changed to --said lateral--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (JP 2018-181565).
 	Nakayama et al. discloses a data transmission cable comprising a plurality of juxtaposed wires; a plastic layer (2) enclosing on the wires integrally; and a metallic shielding layer (7) arranged on an outer side of the plastic layer; wherein the metallic shielding layer has a length matching the data transmission cable and a width greater than the circumferential extension length of the data transmission cable, two ends of the metallic shielding layer in a width direction are compacted and bonded to each other on one side of the data transmission cable in the width direction, to form a shielding portion covering the plastic layer and a compacting portion connected to one side of the shielding portion (Fig. 4B) (re claim 1).  Nakayama et al. also discloses the plastic layer defining a top surface and a bottom surface parallel to a plane in which central axes of the wires located, the compacting portion is located at a middle position between the top surface and the bottom surface (re claim 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Olyphant, Jr. (4475006) in view of Hisamatsu (JP 2010-244838).
 	Olyphant, Jr. discloses a data transmission cable comprising a plurality of juxtaposed wires (12); a plastic layer (14) enclosing on the wires integrally; and a metallic shielding layer (16, Fig. 1) arranged on an outer side of the plastic layer; wherein the metallic shielding layer has a length matching the data transmission cable and a width greater than the circumferential extension length of the data transmission cable (re claim 1).  Olyphant, Jr. also discloses that the shielding layer has at least an aluminum foil layer and a bonding layer (Fig. 3) arranged on the side of the aluminum foil layer facing to the plastic layer, wherein the shielding layer is sealed and bonded to the outer side of the plastic layer by the bonding layer, thereby the shielding layer and the plastic layer are integrally bonding without air entrapment (re claim 5); both lateral sides of the plastic layer are asymmetrical (Fig. 6) (re claim 6); the plastic layer defines a top surface and a bottom surface that extend in a transverse direction and are parallel to each other, a left side surface and a right side surface located on said lateral sides thereof, the left side surface and the right side surface are arc-shaped and connected to both ends of the top surface and the bottom surface (re claim 7); the whole thickness of the shielding layer is in the range of 0.010 mm to 0.055 mm (col. 9, lines 45-50) (re claim 11); conductors of the wires have the same outer diameter, centers of the conductors are in a straight line, center distances between any two neighboring wires are equal, and each conductor has an outer diameter in the range of 31 to 34 AWG (col. 8, line 49) (re claim 13).
 	Olyphant, Jr. does not disclose two ends of the metallic shielding layer in a width direction are compacted and bonded to each other on one side of the data transmission cable in the width direction, to form a shielding portion covering the plastic layer and a compacting portion connected to one side of the shielding portion.
 	Hisamatsu discloses a data transmission cable comprising a metallic shielding layer (30) including two ends of the metallic shielding layer in a width direction are compacted and bonded to each other on one side of the data transmission cable in the width direction, to form a shielding portion and a compacting portion connected to one side of the shielding portion.
 	It would have been obvious to one skilled in the art to modify the metallic shielding layer of Olyphant, Jr. such that two ends of the metallic shielding layer in a width direction are compacted and bonded to each other on one side of the data transmission cable in the width direction, to form a shielding portion covering the plastic layer and a compacting portion connected to one side of the shielding portion, to provide a connection means between the shielding layer and another component as taught by Hisamatsu.
 	Re claim 2, in the modified cable of Olyphant, Jr., the plastic layer defines a top surface and a bottom surface parallel to a plane in which central axes of the wires located, the compacting portion is located at a middle position between the top surface and the bottom surface.
 	Re claims 3 and 4, it would have been obvious to one skilled in the art to a choose suitable width for the compacting portion in the modified shielding layer of Olyphant, Jr. to meet the specific use of the resulting cable since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claim 5, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, heat sealed, which is recited in the claim. In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
 	Re claim 10, it would have been obvious to one skilled in the art to provide an insulating layer arranged on the side of aluminum foil layer deviating from the plastic layer (i.e., using a polyester/aluminum/polyester laminate as the shielding layer or providing a jacket over the shielding layer) to protect the shielding layer from the environment since providing a jacket over a shielding layer or using a polyester/aluminum/polyester laminate as the shielding layer is known in the art.
 	Re claim 12, it would have been obvious to one skilled in the art to a choose suitable overall thickness of the wires and the plastic layer of Olyphant, Jr. to meet the specific use of the resulting cable since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Olyphant, Jr. in view of Hisamatsu as applied to claim 7 above, and further in view of Onodi et al. (2011/0247877).
 	Claim 8 additionally recites the compacting portion being located on a right side of the plastic layer, the right side surface being formed with a tip portion at the plastic layer.  Onodi et al. discloses a cable comprising a plastic layer (9) having a tip portion (10) on a right side of the plastic layer.  It would have been obvious to one skilled in the art to locate the compacting portion of the modified shielding layer of Olyphant, Jr. to a right side of the plastic layer to meet the specific use of the resulting cable since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  It would have been obvious to one skilled in the art to modify the plastic layer of Olyphant, Jr. to comprise a tip portion as taught by Onodi et al. to assure that the cable can only be inserted with the correct orientation into a complimentary connection device ([0083]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/CHAU N NGUYEN/Primary Examiner, Art Unit 2847